TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 27, 2015



                                     NO. 03-14-00039-CV


                              Tower Car Wash, Inc., Appellant

                                               v.

                               Westport Group, Inc., Appellee




    APPEAL FROM THE 368TH DISTRICT COURT OF WILLIAMSON COUNTY
         BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
      DISMISSED ON JOINT MOTION -- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment signed by the trial court on October 24, 2013. The parties

have filed a joint motion to dismiss the appeal, and having considered the motion, the Court

agrees that the motion should be granted. Therefore, the Court grants the motion and dismisses

the appeal. The appellant shall pay all costs relating to this appeal, both in this Court and the

court below.